In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 16-1033V
                                       Filed: May 18, 2017

* * * * * * * * * * * * * *
SHARLEE FUNAI,                                *
                                              *
               Petitioner,                    *       Special Master Sanders
                                              *
v.                                            *
                                              *       Joint Stipulation on Damages; Tetanus-
SECRETARY OF HEALTH                           *       Diphtheria-acellular-Pertussis (“Tdap”)
AND HUMAN SERVICES,                           *       Vaccine; Brachial Plexopathy.
                                              *
          Respondent.                         *
* * * * * * * * * * * * * *

Diana L. Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.
Alexis B. Babcock, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

       On August 19, 2016, Sharlee Funai (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that as a result of a Tetanus-Diphtheria-acellular-Pertussis (“Tdap”)
vaccine administered on May 19, 2014, she suffered from brachial plexopathy. See Stip. ¶¶ 1-4,
ECF No. 23.

       On May 18, 2017, the parties filed a stipulation that states that a decision should be entered
awarding compensation to Petitioner. See generally id. Respondent denies that the Tdap vaccine
caused Petitioner’s brachial plexopathy or any other injury. Id. at ¶ 6. Nevertheless, the parties

1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 to -34 (hereinafter “Vaccine Act,” “the Act,” or “the Program”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

        The parties stipulate that Petitioner shall receive the following compensation:

               A lump sum of $60,000.00 in the form of a check payable to petitioner. This
               amount represents compensation for all damages that would be available
               under 42 U.S.C. § 300aa-15(a).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 2